Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 7/16/2019. Currently claims 1-12 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10 are rejected under 35 U.S.C.103 as being obvious over Colpitts (US Patent Number 4,115,488), hereafter, referred to as “Colpitts”, in view of Howe (US Patent Application Publication Number 2013/0101962 A1), hereafter, referred to as “Howe”.

Regarding claim 1, Colpitts teaches in Figs. 8-11, a method of making a denture comprised of a denture base (element 3, Figs. 1-2) and denture teeth (element 2, Figs. 1-2), and having an external surface and an internal surface, the method comprising: fabricating a mold form, casting a liquid mold block material against the first mold surface of the mold form, and curing the liquid mold block material into a solid or semi-sold state to form a mold block including a second mold surface corresponding to the external surface of the denture, the second mold surface including denture tooth sockets contiguous with a denture base surface portion; by teaching to creating an imbedded in investment material (element 23) to form a female mold (equivalent to the mold form) having a cavity corresponding to the wax replicate denture that including a first mold surface corresponding to the external surface of the denture as shown in Fig. 8 (column 1, lines 56-59).  Colpitts teaches that the entire exposed surface of the model assembly is then coated with a coating 16 of release material and the whole assembly inserted into the bottom half 22 of the flask 21 (column 5, lines 30-35).  The bottom half of the flask is then filled with investment material 23 which is allowed to or caused to set up. On removal of the model assembly, there is left a female mold or investment having a cavity 24 which conforms to the shape of denture (column 5, lines 35-40). 

Colpitts teaches placing denture teeth in the tooth sockets of the mold block by teaching that the cavity imbedded in hard non-hydrophilic polyurethane elastomer forming material (equivalent to teeth) (column 5, lines 43-45), as Colpitts teaches that the denture comprises teeth consisting essentially of hard non-hydrophilic polyurethane elastomer having a hardness not less than about Shore D 40, and that is imbedded in and chemically bonded to a gum member (equivalent to base) consisting essentially of soft non-hydrophilic elastomer having hardness on not greater than about Shore A 65 (column 1, lines 45-52).  

Colpitts teaches delivering liquid denture base material against the denture base surface portion of the second mold surface and against bases of the denture teeth, and curing the liquid denture base material into a solid state to form a denture base block including embedded denture teeth by teaching that the mold cavity 24 is filled with soft non-hydrophilic polyurethane elastomer forming material which is then allowed to or caused to set up to form (equivalent to cure) the soft non-hydrophilic polyurethane elastomer 27 which is the gum portion 3 of the denture (equivalent to base) ((column 5, lines 62-66). 

Colpitts teaches the use of mouth model in the molding process by teaching that the wax replicate denture is then removed from the mouth model 12, the exposed portion thereof coated with release material 16a and the two halves of the flask assembled as shown in Fig. 11 to form the overall denture structure. But Colpitts fails to teach the milling the denture base block to form the internal surface of the denture.  However, Howe teaches in Fig. 7, the use of milling process to form the denture base. Howe teaches that the milling bit 102 is traversed over and/or around the block 10, optionally with both the block 10 and the bit 102 moved relative to each other. Denture base material 13 is removed from the upper region 15, the lower region 17, and the lateral region 19 of the block 10, leaving behind the denture base 62 (para. [0075]). Howe also teaches that the method may further comprise a "touch-up" step, in which any small imperfections are removed with a small high-speed milling tool. In a final step, the denture base and teeth may be polished using a polishing lathe to a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (para. [0088]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Howe, and use a known technique to improve the denture, because the use of the milling process would result in a denture that would have a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (KSR Rationale C, MPEP 2143). Since both the references deal with forming dentures, one would have reasonable expectation of success from the combination.

Regarding claims 6-7, Colpitts teaches in Fig. 8-11, that the mold form is bounded by a structure (element 22), which would take the form of a cylindrical perimeter based on teaching of Howe, as Howe teaches in Fig. 1A that the overall denture mold is formed on a cylindrical based on denture’s oval and arch shaping structure.  Therefore, it would have been obvious to any ordinary artisan that the mold form would be placed in a cylindrical mold fixture prior to casting the liquid mold block material based on combined teaching of Colpitts and Howe. Colpitts also teaches in Fig. 8-11, that the mold form is comprised of an annular flange surrounding the first mold surface, as the upper section (element 11) meets the lower section (element 22) at a flange like structure (horizontal plane).

Regarding claim 8-10, It would have been obvious to any ordinary artisan that following forming the mold block, the mold block is removed from a mold fixture, inverted, and replaced in the mold fixture, based on Colpitts teaching that investment material (element 23) and mouth model (element 12) adjoining soft non-hydrophilic elastomer (element 27) section, are on opposite side of the denture cavity surface, therefore, the system would have to be inverted for ease of operation and subsequent milling operation. It would also have been obvious to any ordinary artisan that for the milling of the denture base block would also include removing upper portions of the embedded denture teeth so that the top portion of the material could be accessed and removed by milling to form the exact denture structure, and additionally removing support material from the denture base following the milling the denture base block to clear out any material that is not part of the denture, but was there for holding or any other molding or milling purpose.

Claims 2-5, and 11-12 are rejected under 35 U.S.C.103 as being obvious over Colpitts (US Patent Number 4,115,488), in view of Howe (US Patent Application Publication Number 2013/0101962 A1), in view of Webber et al. (US Patent Application Publication Number 2017/0319296 A1), hereafter, referred to as “Webber”.

Regarding claims 2-3, Colpitts and Howe together teach a method of making a denture comprised of denture base and denture teeth. But Colpitts and Howe fail to explicitly teach that the method comprising creating a three-dimensional digital CAD model of the denture, which
includes data defining the denture are used to define the mold form.  However, Webber teaches that he denture apparatus can be fabricated to be used with a specific patient's teeth positioning, specialized attachments can also be designed and can be made available to a treatment professional (para. [0076]), and a computing device can be used to create such devices or molds to fabricate such dental appliances, attachments, and/or attachment placement structures. In some embodiments, a computing device can be used to virtually model (CAD model) such dental appliances, attachments, and/or attachment placement structures (para. [0080-0081]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Webber, and use a known technique to using a three-dimensional digital CAD model of the denture, because that would allow to make denture for specific patients making it a very good fit for the specific patient based on the patient’s anatomy (KSR Rationale C, MPEP 2143). Since the references deal with forming dentures, one would have reasonable expectation of success from the combination.

Regarding claim 4, Webber teaches that the mold form is made by milling mold form material from a mold form material starting block by teaching that the physical dental mold can be manufactured, for example, by downloading a computer-aided design (CAD) virtual dental model to a rapid prototyping process, such as, for example, a computer-aided manufacturing (CAM) milling, stereolithography, and/or photolithography process (para. [0083]).

Regarding claim 5, Webber teaches that the mold form is made by 3D printing process by teaching that in a computing device system processes, a treatment file can be accessed by a rapid prototyping apparatus machine or direct fabrication device, such as a SLA or 3D printing machine, to form and/or create the dental mold (para. [0085]).

Regarding claim 11, Colpitts teaches in Figs. 8-11, a method of making a denture comprised of a denture base (element 3, Figs. 1-2) and denture teeth (element 2, Figs. 1-2), and having an external surface and an internal surface, the method comprising: fabricating a mold form, casting a liquid mold block material against the first mold surface of the mold form, and curing the liquid mold block material into a solid or semi-sold state to form a mold block including a second mold surface corresponding to the external surface of the denture, the second mold surface including denture tooth sockets contiguous with a denture base surface portion; by teaching to creating an imbedded in investment material (element 23) to form a female mold (equivalent to the mold form) having a cavity corresponding to the wax replicate denture that including a first mold surface corresponding to the external surface of the denture as shown in Fig. 8 (column 1, lines 56-59).  Colpitts teaches that the entire exposed surface of the model assembly is then coated with a coating 16 of release material and the whole assembly inserted into the bottom half 22 of the flask 21 (column 5, lines 30-35).  The bottom half of the flask is then filled with investment material 23 which is allowed to or caused to set up. On removal of the model assembly, there is left a female mold or investment having a cavity 24 which conforms to the shape of denture (column 5, lines 35-40). 

Colpitts teaches placing denture teeth in the tooth sockets of the mold block by teaching that the cavity imbedded in hard non-hydrophilic polyurethane elastomer forming material (equivalent to teeth) (column 5, lines 43-45), as Colpitts teaches that the denture comprises teeth consisting essentially of hard non-hydrophilic polyurethane elastomer having a hardness not less than about Shore D 40, and that is imbedded in and chemically bonded to a gum member (equivalent to base) consisting essentially of soft non-hydrophilic elastomer having hardness on not greater than about Shore A 65 (column 1, lines 45-52).  

Colpitts teaches delivering liquid denture base material against the denture base surface portion of the second mold surface and against bases of the denture teeth, and curing the liquid denture base material into a solid state to form a denture base block including embedded denture teeth by teaching that the mold cavity 24 is filled with soft non-hydrophilic polyurethane elastomer forming material which is then allowed to or caused to set up to form (equivalent to cure) the soft non-hydrophilic polyurethane elastomer 27 which is the gum portion 3 of the denture (equivalent to base) ((column 5, lines 62-66). 

Colpitts teaches the use of mouth model in the molding process by teaching that the wax replicate denture is then removed from the mouth model 12, the exposed portion thereof coated with release material 16a and the two halves of the flask assembled as shown in Fig. 11 to form the overall denture structure. But Colpitts fails to teach the milling the denture base block to form the internal surface of the denture.  However, Howe teaches in Fig. 7, the use of milling process to form the denture base. Howe teaches that the milling bit 102 is traversed over and/or around the block 10, optionally with both the block 10 and the bit 102 moved relative to each other. Denture base material 13 is removed from the upper region 15, the lower region 17, and the lateral region 19 of the block 10, leaving behind the denture base 62 (para. [0075]). Howe also teaches that the method may further comprise a "touch-up" step, in which any small imperfections are removed with a small high-speed milling tool. In a final step, the denture base and teeth may be polished using a polishing lathe to a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (para. [0088]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Howe, and use a known technique to improve the denture, because the use of the milling process would result in a denture that would have a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (KSR Rationale C, MPEP 2143). Since both the references deal with forming dentures, one would have reasonable expectation of success from the combination.

Colpitts and Howe together teach a method of making a denture comprised of denture base and denture teeth. But Colpitts and Howe fail to explicitly teach that the method comprising creating a three-dimensional digital CAD model of the denture, which includes data defining the denture are used to define the mold form, and that the mold form is made by milling mold form material from a mold form material starting block.  However, Webber teaches that he denture apparatus can be fabricated to be used with a specific patient's teeth positioning, specialized attachments can also be designed and can be made available to a treatment professional (para. [0076]), and a computing device can be used to create such devices or molds to fabricate such dental appliances, attachments, and/or attachment placement structures. In some embodiments, a computing device can be used to virtually model such dental appliances, attachments, and/or attachment placement structures (para. [0080-0081]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Webber, and use a known technique to using a three-dimensional digital CAD model of the denture, because that would allow to make denture for specific patients making it a very good fit for the specific patient based on the patient’s anatomy (KSR Rationale C, MPEP 2143). Since the references deal with forming dentures, one would have reasonable expectation of success from the combination. Webber also teaches that the mold form is made by milling mold form material from a mold form material starting block by teaching that the physical dental mold can be manufactured, for example, by downloading a computer-aided design (CAD) virtual dental model to a rapid prototyping process, such as, for example, a computer-aided manufacturing (CAM) milling, stereolithography, and/or photolithography process (para. [0083]).

Regarding claim 12, Colpitts teaches in Figs. 8-11, a method of making a denture comprised of a denture base (element 3, Figs. 1-2) and denture teeth (element 2, Figs. 1-2), and having an external surface and an internal surface, the method comprising: fabricating a mold form, casting a liquid mold block material against the first mold surface of the mold form, and curing the liquid mold block material into a solid or semi-sold state to form a mold block including a second mold surface corresponding to the external surface of the denture, the second mold surface including denture tooth sockets contiguous with a denture base surface portion; by teaching to creating an imbedded in investment material (element 23) to form a female mold (equivalent to the mold form) having a cavity corresponding to the wax replicate denture that including a first mold surface corresponding to the external surface of the denture as shown in Fig. 8 (column 1, lines 56-59).  Colpitts teaches that the entire exposed surface of the model assembly is then coated with a coating 16 of release material and the whole assembly inserted into the bottom half 22 of the flask 21 (column 5, lines 30-35).  The bottom half of the flask is then filled with investment material 23 which is allowed to or caused to set up. On removal of the model assembly, there is left a female mold or investment having a cavity 24 which conforms to the shape of denture (column 5, lines 35-40). 

Colpitts teaches placing denture teeth in the tooth sockets of the mold block by teaching that the cavity imbedded in hard non-hydrophilic polyurethane elastomer forming material (equivalent to teeth) (column 5, lines 43-45), as Colpitts teaches that the denture comprises teeth consisting essentially of hard non-hydrophilic polyurethane elastomer having a hardness not less than about Shore D 40, and that is imbedded in and chemically bonded to a gum member (equivalent to base) consisting essentially of soft non-hydrophilic elastomer having hardness on not greater than about Shore A 65 (column 1, lines 45-52).  

Colpitts teaches delivering liquid denture base material against the denture base surface portion of the second mold surface and against bases of the denture teeth, and curing the liquid denture base material into a solid state to form a denture base block including embedded denture teeth by teaching that the mold cavity 24 is filled with soft non-hydrophilic polyurethane elastomer forming material which is then allowed to or caused to set up to form (equivalent to cure) the soft non-hydrophilic polyurethane elastomer 27 which is the gum portion 3 of the denture (equivalent to base) ((column 5, lines 62-66). 

Colpitts teaches the use of mouth model in the molding process by teaching that the wax replicate denture is then removed from the mouth model 12, the exposed portion thereof coated with release material 16a and the two halves of the flask assembled as shown in Fig. 11 to form the overall denture structure. But Colpitts fails to teach the milling the denture base block to form the internal surface of the denture.  However, Howe teaches in Fig. 7, the use of milling process to form the denture base. Howe teaches that the milling bit 102 is traversed over and/or around the block 10, optionally with both the block 10 and the bit 102 moved relative to each other. Denture base material 13 is removed from the upper region 15, the lower region 17, and the lateral region 19 of the block 10, leaving behind the denture base 62 (para. [0075]). Howe also teaches that the method may further comprise a "touch-up" step, in which any small imperfections are removed with a small high-speed milling tool. In a final step, the denture base and teeth may be polished using a polishing lathe to a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (para. [0088]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Howe, and use a known technique to improve the denture, because the use of the milling process would result in a denture that would have a smooth finish to maximize comfort for the wearer, to minimize bacterial growth on the surfaces, and to maximize aesthetic appearance (KSR Rationale C, MPEP 2143). Since both the references deal with forming dentures, one would have reasonable expectation of success from the combination.

Colpitts and Howe together teach a method of making a denture comprised of denture base and denture teeth. But Colpitts and Howe fail to explicitly teach that the method comprising creating a three-dimensional digital CAD model of the denture, which includes data defining the denture are used to define the mold form, and that the mold form is made by 3D printing process.  However, Webber teaches that he denture apparatus can be fabricated to be used with a specific patient's teeth positioning, specialized attachments can also be designed and can be made available to a treatment professional (para. [0076]), and a computing device can be used to create such devices or molds to fabricate such dental appliances, attachments, and/or attachment placement structures. In some embodiments, a computing device can be used to virtually model such dental appliances, attachments, and/or attachment placement structures (para. [0080-0081]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Webber, and use a known technique to using a three-dimensional digital CAD model of the denture, because that would allow to make denture for specific patients making it a very good fit for the specific patient based on the patient’s anatomy (KSR Rationale C, MPEP 2143). Since the references deal with forming dentures, one would have reasonable expectation of success from the combination. Webber also teaches that the mold form is made by 3D printing process by teaching that in a computing device system processes, a treatment file can be accessed by a rapid prototyping apparatus machine or direct fabrication device, such as a SLA or 3D printing machine, to form and/or create the dental mold (para. [0085]).


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742